internal_revenue_service index no number release date date cc dom p si - plr-105890-99 a b x sub date dear this responds to your letter dated date and subsequent correspondence submitted on x’s behalf requesting that x be given an extension of time in which to elect to treat sub as a qualified_subchapter_s_subsidiary qsss under sec_1361 of the internal_revenue_code the information submitted states that x is an s_corporation sub was incorporated effective date x owns all the stock in sub a x’s president represents that x intended to treat sub as an entity subject_to the provisions of subchapter_s in planning for the formation of sub a hired b as a business and financial consultant a relied on b’s past experience and expertise in dealing with companies similar to sub and believed that b was qualified to provide the appropriate tax_advice regarding the tax issues associated with the formation of sub b failed to advise a about the qsss election sec_1361 of the code defines the term qualified_subchapter_s_subsidiary qsss as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsss the statutory provision does not however provide guidance on the manner in which the qsss election is made or the effective date of the election on date the service published notice_97_4 1997_1_cb_351 providing a temporary procedure for the making of a qsss election under notice_97_4 a taxpayer makes a qsss election with respect to a subsidiary by filing a form_966 corporate dissolution or liquidation subject_to certain modifications with the appropriate service_center the election may be effective on the date the form_966 is filed or up to days prior to the filing of the form provided that date is not before the parent’s first taxable_year beginning after date and that the subsidiary otherwise qualifies as a qsss for the entire period for which the retroactive election is in effect sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has the discretion to grant a reasonable extension of the time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government in the present situation the requirements of sec_301_9100-3 have been satisfied as a result x is granted an extension of time to make an election to treat sub as a qsss effective date until days following the date of this letter the election should be made by following the procedure set forth in notice_97_4 a copy of this letter should be attached except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether x was or is a small_business_corporation under sec_1361 of the code and whether sub otherwise qualifies as a qsss for federal tax purposes this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x sincerely yours assistant chief_counsel passthroughs and special industries paul f kugler enclosures copy of this letter copy for sec_6110 purposes
